Case: 4:18-mj-05305-NAB Doc. #: 1-1 Filed: 12/17/18 Page: 1 of 11 PageID #: 15



                                                                                          FILED
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
                                                                                       DEC I 7 2018
                                                                                     U.S . DISTRICT COU'RT
                                                                                   EASTERN DISTRICT OF MO
                                                                                            ST LOUIS
IN THE MATTER OF A APPLICATIO                   )
OF THE UNITED STATES OF AMERICA                 )
FOR A WARRA T TO OBTAIN                         )
RECORDS, LOCATIO INFORMATIO ,                   )
INCLUDING PRECISION LOCATION                    )         o. 4:18 MJ 5305 NAB
INFORMATION,      CELL      SITE                )
INFORMATION,     AND      OTHER                 )       FILED UNDER SEAL
SIGNALING          INFORMATION                  )
ASSOCIATED WITH THE CELLULAR                    )
TELEPHONE HA VINO THE NUMBERS                   )
(314) 765-5443                                  )

                                            AFFIDAVIT

        Bryson Wheeler, being duly sworn, deposes and says that he is a Special Agent with the

Drug Enforcement Administration (DEA), duly appointed according to law and acting as such.

                                            Introduction

        I am a Special Agent with the Drug Enforcement Administration (DEA), United States

Department of Justice, currently assigned to the St. Louis Division. I have been a DEA Special

Agent for approximately 20 months. Prior to my assignment with DEA, I was a Deputy Sheriff

in Kansas for approximately 11 years. During the course of my law enforcement experience,

specifically DEA, which specializes in narcotics investigations, I have participated in several

complex domestic investigations involving drug trafficking organizations dealing in cocaine,

methamphetamine, heroin, marijuana, and other controlled substances. Based on my training,

experience, and participation in controlled substance investigations, your affiant is familiar with

the methods of operation of drug traffickers. I am familiar with and have used normal methods

of investigation, including, but not limited to, visual surveillance, questioning of witnesses, the use
Case: 4:18-mj-05305-NAB Doc. #: 1-1 Filed: 12/17/18 Page: 2 of 11 PageID #: 16




of search and arrest warrants, the use of informants, the utilization of undercover agents and the

use of court-authorized wire intercepts. I am also familiar with federal criminal laws, particularly

those laws relating to narcotics. I am part of an experienced team of narcotics investigators that

have participated m numerous drug trafficking investigations utilizing various investigative

techniques.

         The facts alleged in this affidavit come from my own investigation, my training and

experience, and information obtained from other investigators and witnesses.       As this affidavit is

submitted for the limited purpose of establishing probable cause to locate and monitor the location

of a cellular telephone as part of a criminal investigation, it does not set forth all of the my

knowledge regarding this matter.

        Upon information and belief, and as explained in greater detail below, the T-Mobile

cellular telephone bearing number (314) 765-5443 and subscribed to Ivan Utrera 3035 Kingsley

Drive Florissant, MO 63033 (hereinafter the "subject cellular telephone") has been used, and is

presently being used in connection with the commission of offenses involving ongoing violations

of Title 21, United States Code, Sections 846 and 841 (a)( l ) (hereinafter referred to as "the subject

offenses"), by Adan UTRERA, and others known and unknown and subscribed to.

       The present affidavit is being submitted in connection with an application of the

Government for a warrant and order authorizing agents/officers of the investigative agency(ies),

and other authorized federal/state/local law enforcement agencies, to obtain location information,

including precision location information, cell site location information, and other signaling

information, including pen register information, in an effort to locate and monitor the location of

the subject cellular telephone.


                                                  2
Case: 4:18-mj-05305-NAB Doc. #: 1-1 Filed: 12/17/18 Page: 3 of 11 PageID #: 17




       Your affiant further states that there is probable cause to believe that the location

information associated with the subject cellular telephone will lead to evidence of the

aforementioned subject offenses as well as to the identification of individuals who are engaged in

the commission of those criminal offense and related crimes.

                               Investigation and Probable Cause

       In October of 2018, DEA St. Louis Group 32 investigators met with a St. Ann Missouri
                                               1
Police Department Confidential Source#}                (CS# l) who had information about crystal

methamphetamine and cocaine trafficking in the St. Louis Metro area.           CS# l explained to

investigators that Ramon Perez and other individuals have been receiving kilogram quantities of

cocaine in the St. Louis area for years.     As explained in further detail below, investigators

identified Adan UTRERA as a cocaine source of supply to Ramon Perez.

       On November 28, 2018, members of DEA St. Louis Task Force Group 32 utilized CS# l

to purchase approximately four ounces of cocaine from Ramon PEREZ. Investigators provided

CS# l with $4,800 in Official Advance Funds (OAF) for the controlled purchase. Investigators

searched CS# l and CS# l 's vehicle prior to and after the purchase and did not locate any

contraband. Prior to CS# l meeting and picking up Perez to conduct the narcotics transaction, Perez

told CS#l that his (Perez) "guy" (supplier) would be bringing the cocaine to them at the meeting

location. At approximately 6:45 p.m. , DEA investigators observed CS# l and Perez exit a store

at the meeting location. Investigators observed a black Nissan Altima parked next to Perez's



1 CS# l is cooperating for judicial considerations. He/she was arrested by DEA in 2018 and
charged with various federal charges including but not limited to conspiracy to distribute crystal
methamphetamine. He/she has been proven reliable by purchasing 2 ounces of cocaine from
PEREZ on November 1, 2018 and independent corroboration of other narcotic traffickers.

                                                   3
Case: 4:18-mj-05305-NAB Doc. #: 1-1 Filed: 12/17/18 Page: 4 of 11 PageID #: 18




vehicle.      Investigators observed a heavy-set Hispanic male occupying the Nissan Altima.

Additionally, investigators observed Perez get into the passenger side of the Nissan Altima and

speak with an individual, later identified as Adan UTRERA. Investigators watched as Perez got

out ofUTRERA's car and got back into his (Perez') own car with CS# l. CS# l and Perez left the

meeting location, as did UTRERA. CS# l later met with investigators, released possession of the

4 ounces of cocaine which was seized by controlling investigators. CS#l confirmed the purchase

of 4 ounces of powder cocaine from Perez through UTRERA. In a post-buy interview with

investigators, CS# l advised that Perez exited the car, got into the car with UTRERA and returned

to the car with the 4 ounces of cocaine. DEA investigators previously observed this sequence of

events.

          On December 13, 2018, DEA investigators Task Force Office Robert Lang, Special Agent

Bryson Wheeler, and Special Agent Michael Camucci met with Confidential Source#22 (CS#2)

and discussed the information that CS#2 had regarding Adan UTRERA. CS#2 told investigators

that UTRERA is a known distributor of ounces of cocaine and crystal methamphetamine. The

CS#2 advised that UTRERA communicates using telephone number (314) 765-5443 (the subject

cellular telephone). As observed and under the direction of controlling investigators, CS#2

conducted the following text message conversation with UTRERA who was utilizing the subject

cellular telephone.    The above text message conversation was conducted in Spanish, saved by




2
  CS#2 is currently working for monetary compensation.          CS#2's information has been
shown to be reliable in this investigation and other investigations have corroborated facts
provided by CS#2. No information has been derived by DEA that would indicate that CS#2 is
providing false information in any manner.

                                               4
 Case: 4:18-mj-05305-NAB Doc. #: 1-1 Filed: 12/17/18 Page: 5 of 11 PageID #: 19




 CS#2, and sent to investigators via text message. This message photo was then translated by

 Spanish speaking DEA personnel for use.

         CS#2:          Hey, crazy. How are you? Is everything okay?              I need something for
                        Monday. That way I'm ready for Christmas.

         UTRERA:         Yeah, crazy.   Just tell me how much you need

         CS#2 :                 How much will you give it to me for?       It is ice?

         UTRERA:          6 per notebook, man, so you '11 do it

         CS#2:          I just have to check it first, crazy. This is for me. I am going to see how
                        it sells. My buddy from Springfield is the one that wants the notebook.
                        He has people who can move it

         CS#2:                  Can you let me have 1?

         Based on training and experience, investigators believe that this text message conversation

 demonstrates that UTRERA is willing to sell CS#2 one pound, aka "notebook," of crystal

 methamphetamine for $6,000.

          As explained by CS#2, after this message exchange, UTRERA utilized the subject

 cellular telephone, and placed an incoming phone call to CS#2.          The phone conversation was

 not conducted in the presence of DEA investigators.        Telephone toll information, received by

 service of administrative subpoena, later confirmed that this phone call took place. During this

 call, UTRERA advised CS#2 that the price was $700 for one ounce of crystal methamphetamine

· and confirmed that he (UTRERA) would be ready to meet CS#2 on the following Monday to meet

 up and make a transaction.

        Based upon my training and experience, I am aware that persons engaged in the illegal

 distribution of narcotics use cellular telephones in furtherance of their drug trafficking operations.

 Based upon the totality of this investigation, it is my opinion that there is probable cause to believe

                                                   5
Case: 4:18-mj-05305-NAB Doc. #: 1-1 Filed: 12/17/18 Page: 6 of 11 PageID #: 20




that the subj ect cellular telephone is being used by an individual who is conspiring to commit,

and is committing illegal narcotics distribution and may be planning to commit an additional crime.

The precision location information being sought, relative to the subj ect cellular telephone, will

further the investigation of the drug trafficking activities and possible crimes against persons

committed by UTRERA, who investigators believe is using the subj ect cellular telephone,

including but not limited to assisting in surveillance, determining the location of stash houses, and

discerning other patterns of illegal drug trafficking activity.

       The investigation has clearly demonstrated that the subj ect cellular telephone is being

used in connection with the commission of offenses involving ongoing violations of Title 21 ,

United States Code, Sections 846 and 841(a)(l) (the subject offenses).         It is critical that the

investigative team be able to locate and monitor the movements of the subj ect cellular telephone

thereby assisting in the identification of the co-conspirators and the seizure of narcotics. Your

affiant believes that the requested authorization would be a valuable asset in achieving the overall

goals of the investigation.

                          Investigative Considerations and Techniques

       Based on my knowledge, training, and experience, as well as information provided by

investigators with specialized experience relating to cellular telephone technology, I am aware of

the following facts and considerations:

       A.      Wireless phone providers typically generate and retain certain transactional

information about the use of each telephone call, voicemail, and text message on their system.

Such information can include log files and messaging logs showing all activity on a particular

account, such as local and long distance telephone connection records, records of session times


                                                   6
 Case: 4:18-mj-05305-NAB Doc. #: 1-1 Filed: 12/17/18 Page: 7 of 11 PageID #: 21




and durations, lists of all incoming and outgoing telephone numbers or other addressing

information associated with particular telephone calls, voicemail messages, and text or multimedia

messages.

          B.   Wireless phone providers also typically generate and retain information about the

location in which a particular communication was transmitted or received.        For example, when a

cellular device is used to make or receive a call, text message or other communication, the wireless

phone provider will typically generate and maintain a record of which cell tower(s) was/were used

to process that contact.   Wireless providers maintain information, including the corresponding

cell towers (i.e., tower covering specific geographic areas), sectors (i.e., faces of the towers), and

other signaling data as part of their regularly conducted business activities.    Typically, wireless

providers maintain records of the cell tower information associated with the beginning and end of

a call.

          C.   Because cellular devices generally attempt to communicate with the closest cell

tower available, cell site location information from a wireless phone provider allows investigators

to identify an approximate geographic location from which a communication with a particular

cellular device originated or was received.

          D.   Wireless providers may also retain text messagmg logs that include specific

information about text and multimedia messages sent or received from the account, such as the

dates and times of the messages. A provider may also retain information about which cellular

handset or device was associated with the account when the messages were sent or received. The

provider could have this information because each cellular device has one or more unique

identifiers embedded inside it.     Depending upon the cellular network and the device, the


                                                  7
Case: 4:18-mj-05305-NAB Doc. #: 1-1 Filed: 12/17/18 Page: 8 of 11 PageID #: 22




embedded unique identifiers for a cellular device could take several different forms, including an

Electronic Serial Number ("ESN"), a Mobile Electronic Identity Number ("MEIN"), a Mobile

Identification Number ("MIN"), a Subscriber Identity Module ("SIM"), an International Mobile

Subscriber Identifier ("IMSI"), or an International Mobile Station Equipment Identity ("IMEi").

When a cellular device connects to a cellular antenna or tower, it reveals its embedded unique

identifiers to the cellular antenna or tower in order to obtain service, and the cellular antenna or

tower records those identifiers.

       E.      Wireless providers also maintain business records and subscriber information for

particular accounts. This information could include the subscriber' s full name and address, the

address to which any equipment was shipped, the date on which the account was opened, the length

of service, the types of service utilized, the ESN or other unique identifier for the cellular device

associated with the account, the subscriber's Social Security Number and date of birth, all

telephone numbers and other identifiers associated with the account, and a description of the

services available to the account subscriber. In addition, wireless providers typically generate and

retain billing records for each account, which may show all billable calls (including outgoing digits

dialed). The providers may also have payment information for the account, including the dates

and times of payments and the means and source of payment (including any credit card or bank

account number).

       F.      Providers of cellular telephone service also typically have technical capabilities that

allow them to collect and generate more precise location information than that provided by cell

site location records. This information is sometimes referred to as E-911 phase II data, GPS data

or latitude-longitude data. In the Eastern District of Missouri, such information is often referred


                                                 8
Case: 4:18-mj-05305-NAB Doc. #: 1-1 Filed: 12/17/18 Page: 9 of 11 PageID #: 23




to as "precision location information" or "PLI" data. E-911 Phase II data provides relatively

precise location information about the cellular telephone itself, either via GPS tracking technology

built into the phone or by attempting to triangulate the device ' s signal using data from several of

the provider's cell towers. Depending on the capabilities of the particular phone and provider, E-

911 data can sometimes provide precise information related to the location of a cellular device.

        In order to locate the subject cellular telephone and monitor the movements of the phone,

the investigative agency(ies), and other authorized federal/state/local law enforcement agencies,

may need to employ one or more techniques described in this affidavit and in the application of

the government.     The investigative agency(ies), and other authorized federal/state/local law

enforcement agencies, may seek a warrant to compel I-MOBILE, any telecommunication service

providers reflected in Attachment 1, to include providers of any type of wire and/or electronic

communications      (herein incorporated by reference), and any other applicable service providers,

to provide precision location information, including Global Position System information (if

available), transactional records, including cell site location information, and pen register and trap-

and-trace data.

       None of the investigative techniques that may be employed as a result of the present

application and affidavit require a physical intrusion into a private space or a physical trespass.

Electronic surveillance techniques such as pen register and cell site location monitoring typically

have not been limited to daytime use only.     Furthermore, the criminal conduct being investigated

is not limited to the daytime.   Therefore, the fact that the present application requests a warrant

based on probable cause should not limit the use of the requested investigative techniques to

daytime use only.         Accordingly, the investigative agency(ies), and other authorized


                                                  9
Case: 4:18-mj-05305-NAB Doc. #: 1-1 Filed: 12/17/18 Page: 10 of 11 PageID #: 24




federal/state/local law enforcement agencies, request the ability to employ these investigative

techniques at any time, day or night.

       The monitoring of the location of the subject cellular telephone by one of the methods

described herein will begin within ten (10) days of the date of issuance of the requested Warrant

and Order.

                                               Conclusion

       Based on the above information, there is probable cause to believe that the subject cellular

telephone is being used to promote and facilitate a conspiracy to distribute narcotics and the

requested authorization would provide relevant evidence of the conspiracy.       There is likewise

probable cause to conclude that locating and monitoring the movements of the subject cellular

telephone will lead to the relevant evidence concerning violations of Title 21, United States Code,

Sections 846 and 841 (a)( 1).



DATE                                                 Bryson    eel er
                                                     Special Agent
                                                     Drug Enforcement Administration


       Sworn to and subscribed before me this     /;zl{__      day of December, 2018 .




                                                10
         Case: 4:18-mj-05305-NAB Doc. #: 1-1 Filed: 12/17/18 Page: 11 of 11 PageID #: 25


                           LIST OF TELECOMMUNICATION SERVICE PROVIDERS

                                                          T-Mobile
                                                            and
01 Communications                  Egyptian Telephone             Mid-Atlantic                 Socket Telecom
 Access Line Communication         Electric Lightwave, Inc.       Midvale Telephone Exchange   Spectrum
 ACN, Inc.                         Empire Paging                  Mobile Communications        Sprint
 ACS                               Ernest Communications          Mound Bayou Telephone Co.    SRT Wireless
Aero .Communications, Inc. (IL)    EZ Talk Communications         Mpower Communications        Star Telephone Company
 Afford A Phone                    FDN Communications             Navigator                    Start Wireless
Airvoice Wireless                  Fibernit Comm                      Telecommunications       Sugar Land Telephone
Alaska Communications              Florida Cell Service           NE ebraska Telephone         Sure West Telephone Company
Alhan1bra-Grantfx Telephone        Florida Digital Network        Netlink Comm                 Talk America
Altice USA                         Focal Communications           Network Services             Tele Touch Comm
AmeriTel                           Frontier Communications        Neustar                      Telecorp Comm
AOL Corp.                         FuzeBox, Inc. ·                 Neutral Tandem               Telepak
Arch Communication                Gabriel Comm                    Nex-Tech Wireless            Telispire PCS
AT&T                              Galaxy Paging                   Nexus Communications         Telnet Worldwide
AT&T Mobility                     Global Communications           NII Comm                     Tex-Link Comm
Bell Aliant                       Global Eyes Communications      North Central Telephone      Time Warner Cable
Big River Telephone               Global Naps                     North State Comm             T-Mobile
Birch Telecom                     Grafton Telephone Company       Northcoast Communications    Total Call International
Blackberry Corporation            Grand River                     Novacom                      Tracfone Wireless
Brivia Communications             Grande Comm                     Ntera                        Trinity International
Broadview Networks                Great Plains Telephone          NTS Communications           U-Mobile
Broadvox Ltd.                     Harrisonville Telephone Co.     Oklahoma City SMSA           United Telephone of MO
Budget Prepay                     Heartland Communications        ONE Communications           United Wireless
Bulls Eye Telecom                 Hickory Telephone ·             ONSTAR                       US Cellular
Call Wave                         Huxley Communications           Optel Texas Telecom          US Communications
Cbeyond Inc.                      iBasis                          Orion Electronics            USLEC
CCPR Services                     IDT Corporation                 PacBell                      US Link
Cellco Partnership,               Illinois Valley Cellular        Pac West Telecom             US West Communications
  d/b/a Verizon Wireless          Insight Phone                   P AETEC Communications       USA Mobility
Cellular One                      Integra                         Page Plus Communications     VarTec Telecommunications
Cellular South                    Iowa Wireless                   Page Mart, Inc.              Verisign
Centennial Communications         IQ Telecom                      Page Net Paging              Verizon Telephone Company
CenturyLink                       J2 Global Communications        Panhandle Telephone          Verizon Wireless
Charter Communications            Leap Wireless International     Peerless Network             Viaero Wireless
Chickasaw Telephone               Level 3 Communications          Pineland Telephone           Virgin Mobile
Choctaw Telephone Company         Locus Communications            PhoneTech                    Vonage Holdings
Cimco Comm                        Logix Communications            PhoneTel                     Wabash Telephone
Cincinnati Bell                   Longlines Wireless              Preferred Telephone          Wave2Wave Communications
Cinergy Communications            Los Angeles Cellular            Priority Communications      Weblink Wireless
Clear World Communication         Lunar Wireless                  Puretalk                     Western Wireless
Com-Cast Cable Comm.              Madison River                   RCNTelecom                   Westlink Communications
Commercial Communications           Communications                RNK Telecom                  Whats App
Consolidated Communications       Madison/Macoupin Telephone      QWEST Communications         Windstream Communications
Cox Communications                  Company                       Sage Telecom                 Wirefly
Cricket Wireless                  Mankato Citizens Telephone      Seren Innovations            XFinity
Custer Telephone Cooperative      Map Mobile Comm                 Shentel                      XO Communications
DBS Communications                Marathon Comm                   SigecomLLC                   Xspedius
Delta Communications              Mark Twain Rural                Sky Tel Paging               Yakdin Valley Telephone
Detroit Cellular                  Max-Tel Communications          Smart Beep Paging            YMAX Communications
Dobson Cellular                   Metro PCS                       Smart City Telecom           Ztel Communications
                                  Metro Teleconnect



       ATTACHMENT 1, TO INCLUDE PROVIDERS OF ANY TYPE OF WIRE AND/OR
     - ELECTRONIC COMMUNICATIONS                       Last Update: 06/2 1/201 8
